Title: From Thomas Jefferson to John Barnes, 25 September 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Sep. 25. 97.
                    
                    Yours of the 14th. inst. is recieved. In mine by last post I advised you that, counting on your receiving a quarter’s salary on the 1st. of Oct. I had drawn on you in favor of Joseph Roberts for 400 and some dollars payable Oct. 3. On the same ground I have this day drawn on you in favor of Charles Johnston & Co. for six hundred and fifty dollars payable Oct. 3. Be pleased also to credit Peter Lott 210. Dollars by me, and to debit my account therewith.
                    The fever now visiting Philadelphia is indeed a very serious calamity, and cannot but have serious effects on it’s commerce and growth. The desertion of it’s citizens will undoubtedly lessen the extent of the evil and shorten it’s duration. No one more sincerly prays for it’s cessation than myself; and that you may personally avoid it. I am Dear Sir Your most obedt. servt.
                    
                        Th: Jefferson
                    
                    
                        P.S. Mr. Hamilton’s pamphlet in answer to certain Documents in the History of the US. would be very acceptable by the post, if you can procure me a copy. It has not yet reached this place.
                    
                